Citation Nr: 1113524	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bruise of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to September 2006.  He served in Iraq from October 2004 to October 2005 and received the Combat Action Badge, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied service connection for a bruise of the left thigh.  The Veteran also perfected an appeal with regard to the denial of service connection for hypertension.  Service connection for that disability was subsequently granted.

The Veteran's appeal was received at the Board in March 2008.  In April 2008, the Board referred the case to the Veteran's representative for review and an opportunity to submit additional argument on the Veteran's behalf.  In March 2011, the Veteran's representative completed its review and submitted a written brief on the Veteran's behalf.


FINDINGS OF FACT

1.  The Veteran was granted service connection for left radiculopathy, claimed as numbness and pain in the left thigh in March 2007.

2.  The only current disability of the Veteran's left thigh is pain and numbness.


CONCLUSION OF LAW

The criteria for service connection for a bruise of the left thigh are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the September 2006 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided adequate VA examinations of his left lower extremity, including the peripheral nerves and muscles, in October and November 2006.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he is entitled to service connection for pain and numbness of the left thigh because it is directly related to a bruise of the upper left thigh with left leg hematoma that he was treated for in service.

Service treatment records show that in January 2005, the Veteran was treated for a bruise on the left upper leg following an accident in a high mobility multipurpose wheeled vehicle (Humvee) the day before.  Examination of the left leg was noted to be positive for edema, but negative for echymosis, erythema or crepitus; and there was full range of motion of the left leg.  He was diagnosed as having a left leg muscular hematoma/contusion and advised to treat the injury with ice.  

In November 2005, he complained of numbness in the left thigh for three months.  In January 2006, he complained of sudden onset of left thigh numbness, and was assessed with left thigh numbness of unknown etiology.  Electromyogram (EMG) examination in February 2006 was normal, with no evidence of lumbosacral radiculopathy or any other findings.  No complaints or diagnosis related to the left thigh were noted at the time of his separation examination in March 2006.

Outpatient treatment records from the VA Medical Center in Columbia, South Carolina dated from October 2006 to August 2007; show that the Veteran complained of numbness on the left upper thigh, where the hematoma was, which was relieved by Nortriptyline.  He also complained of tightness in the left anterior thigh during follow-up of a lower left extremity total knee arthroplasty.  The Veteran has also been noted during outpatient treatment to have varicose veins of the lower extremities, which have not been shown to be related to service.

During an October 2006 VA peripheral nerve examination, the examiner noted that a December 2005 EMG showed multiple radiculopathy, and that a January 2006 EMG showed some evidence of a left L5 radiculopathy.  On physical examination of the lower extremities, there was massive normal muscle development with no abnormal involuntary movements and no atrophy.  Muscle strength was 5/5 both proximally and distally.

During a November 2006 VA muscle examination, the examiner noted that the Veteran's left quadriceps muscles had unrelated numbness due to a spine condition, and the Veteran reported that he had been treated with Nortriptyline for nerve pain due to continued numbness.  On physical examination, there were no wounds, tissue loss, scar formation, adhesions, tendon damage or bone or joint damage.  Muscle strength was 5/5 with adequate bulk and tone.  The examiner also noted that he had bilateral measurements of the thighs, and there was no muscle herniation.  There was no diagnosis for the muscles made at that time.

In the March 2007 rating decision on appeal, the RO granted service connection for left radiculopathy, claimed as numbness and pain in the left thigh, secondary to the service-connected degenerative disc disease of the lumbar spine with herniation.  The Veteran was assigned a 10 percent evaluation under Diagnostic Code 8520 for incomplete paralysis below the knee which was mild.  Service connection was also granted for arthritis of the left knee.

In his notice of disagreement and substantive appeal, the Veteran reported that the current disability of his left thigh consisted of numbness and pain with the need to take medication for those symptoms.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran has already been compensated for his symptoms of pain and numbness of the left thigh under Diagnostic Code 8520.  See 38 C.F.R. §§ 4.123, 4.124, 4.14a (2011) (providing compensation for peripheral nerves disability on the basis of pain and numbness or sensory impairment).  

Pain and numbness are the only symptoms the Veteran has reported in relation to the left thigh, and there have been no other residuals shown on examination or during outpatient treatment.  It would constitute impermissible pyramiding to award a separate evaluation under a different Diagnostic Code that also compensates for symptoms of pain and numbness of the left lower extremity because the rating criteria would overlap.  38 C.F.R. §§ 4.40, 4.45, 4.56; see Esteban v. Brown (holding that separate ratings do not constitute prohibited pyramiding when none of the rating criteria overlap).  The Veteran cannot be compensated more than once for the symptoms of pain and numbness in the left thigh, and no other disability of the left thigh is shown by the evidence of record.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bruise of the left thigh is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


